 1
     Suzanne C. Leidner
 2   LEIDNER & LEIDNER
     2000 Riverside Drive
 3
     Los Angeles, CA 90039
 4   Tel: (323) 664-5670
 5
     Fax:(323) 663-0840
     Email: Scleidner@aol.com
 6
     State Bar of California #090387
 7
     Attorney for Plaintiff
 8
     ALFREDO VIVANCO
 9

10
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
11

12   ALFREDO VIVANCO           )
                               )
13
                 Plaintiff,    )
14                             )           CASE NO. 2:17-cv- 06178 FFM
15
           v.                  )
                               )           [PROPOSED] ORDER
16    NANCY A. BERRYHILL, )                EAJA
17    Acting Commissioner of   )
      Social Security,         )
18
                               )
19               Defendant.    )
      _________________________)
20

21         IT IS ORDERED that based upon the parties’ Stipulation for the Award
22    and Payment of Equal Access to Justice (EAJA) Fees, Plaintiff shall be awarded
23    attorney fees under EAJA in the amount of THREE THOUSAND THREE
24
      HUNDRED DOLLARS AND 00/100 ($3,300.00) as authorized by 28 U.S.C.
25
      2412(d) and subject to the terms of the above-referenced Stipulation.
26

27   DATED: January 31, 2019                 /s/ Frederick F. Mumm     s
                                                 FREDERICK F. MUMM
28
                                        UNITED STATES MAGISTRATE JUDGE


                                              1
